Citation Nr: 1311763	
Decision Date: 04/09/13    Archive Date: 04/19/13	

DOCKET NO.  08-11 039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, secondary to sexual assault.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant, his spouse, F.C., and P.S. 


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to November 1967.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In March 2010, the Veteran appeared before a Veterans Law Judge via a videoteleconference hearing.  A transcript of that hearing testimony is associated with the claims file.  

In July 2010, the Board denied entitlement to service connection for posttraumatic stress disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a Joint Motion for Remand.  

In May 2011, the Board again denied entitlement to service connection for posttraumatic stress disorder.  The Veteran again appealed.  In a January 2012 Order the Court vacated the Board's May 2011 decision, and remanded the case for action consistent with a December 2011 Joint Motion for Remand.  

In October 2012, the Veteran appeared before an Acting Veterans Law Judge via a videoconference hearing.  A transcript of that hearing testimony is associated with the claims file.  The case is now, once more, before the Board for appellate review.

The Court has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009).  In the instant case, the record includes diagnoses of psychiatric disorders other than posttraumatic stress disorder.  Accordingly, the issue has been rephrased so that all diagnosed psychiatric disabilities are considered.

This appeal is REMANDED to the RO in Providence, Rhode Island.  VA will notify you if further action is required on your part.


REMAND

As noted above, the Veteran has now been afforded two videoconference hearings, the first of which, in March 2010, was chaired by a Veterans Law Judge, while the second, in October 2012, was chaired by an Acting Veterans Law Judge.  Pursuant to applicable law and regulation, a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Moreover, when two hearings have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge to decide that issue, because a proceeding before the Board may be assigned either to an individual Veterans Law Judge, "or to a panel of not less than three members of the Board."  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2012).  

In correspondence of March 2013, the Veteran was informed that, given the fact that his appeal would be reviewed and signed by a panel of three Veterans Law Judges, he had the option of having an additional hearing before a third Veterans Law Judge who would be assigned to the panel deciding his appeal.  In March 2013 correspondence the Veteran, through his attorney, informed the Board that he did, in fact, desire a third hearing.  However, in contrast to his two previous hearings, the Veteran indicated that he wanted a Travel Board hearing at his local Regional Office before a third Veterans Law Judge.  A review of the Veteran's file would appear to indicate that he has not yet been afforded that hearing before a traveling Veterans Law Judge.  Nor has his request for such a hearing been withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) [pertaining specifically to hearings before the Board].  Inasmuch as the RO schedules Travel Board hearings, a remand of this matter to the RO is indicated.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO for the following action:

The RO should take appropriate action to schedule the Veteran for a hearing before a traveling Veterans Law Judge at the Providence, Rhode Island RO.  This hearing must be scheduled with a Veterans Law Judge other than the individuals who conducted the Veteran's previous videoconference hearings in March 2010 and October 2012.  A copy of the letter scheduling the Veteran for that hearing, along with a transcript of the hearing, should be included in the claims folder.

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



